DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 4/15/2020 has been entered. Claims 1-28 have been canceled. Claims 29-45 have been added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-34, 38-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 44 recites “A computer program product… for performing the method as claimed in claim 35 or the method: storing data…” It is unclear whether claim 44 is a dependent claim of claim 35 or an independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 29-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (US 2016/0261690 A), hereinafter “Ford”.

As per claim 29, Ford teaches a distributed database system comprising:
“a first determining module for determining execution requirements for an execution of control instruction by devices” at [0078]-[0084] and Figs. 2-3;
(Ford teaches a device sending a “broadcast” message requesting the identify of an entity that can provide configuration for a device of its type, version, location, function (i.e., “execution requirements”))
wherein device-specific requirements and presupposed control instructions are stored in the execution requirements” at [0064]-[0069] and Figs. 2-3;
(Ford teaches configuration message 222 (i.e., “execution requirements”) includes unique ID of recipient, and instructions, such as configuration data, management data, and/or instruction related data for the device (i.e., “device-specific requirements”. Ford also teaches storing block ID 214, previous block ID 216 and a digitally signed message checksum (i.e., “presupposed control instruction”) as way to verify the integrity of the message)
“a multiplicity of nodes, wherein the nodes are connected to one another via a first communication network” at [0042]-[0045] and Fig. 1;
(Ford teaches a distribute transaction ledger comprising a plurality of nodes 110-1 through 110-n connected via a communication network 105)
“a first assigning module for assigning the respective execution requirements to the control instructions” at [0064]-[0069] and Figs. 2-3;
(Ford teaches configuration message 222 (i.e., “execution requirements”) includes instructions, such as configuration data, management data, and/or instruction related data for the device. The configuration data, management data and/or instruction-related data may be a program, a container, or a link to data (i.e., “control instructions”))
“a first memory module for storing the respective control instructions with the applicable execution requirements in control transactions, wherein the control transactions are stored by the distributed database system” at [0064]-[0069] and Fig. 2;
(Ford teaches storing the message 222 (i.e., “control instruction”) are stored in a block 210 (i.e., “control transaction”) of the blockchain 205 (i.e., “distributed database system”))
the control transactions are conveyed to the devices by means of the distributed database system” at [0064]-[0069] and Fig. 2;


As per claim 30, Ford teaches a device comprising:
“a communication module for receiving control transactions by means of a distributed database system” at [0064]-[0069] and Fig. 2;
(Ford teaches the distributed peer network/ block chain 205 receives broadcast messages (i.e., “control transaction”) to be added to the block chain (i.e., “distributed database system”) and communicate the messages to a plurality of devices)
“wherein control transactions comprise control instructions” at [0064]-[0069] and Figs. 2-3;
(Ford teaches the blocks 210, 250 (i.e., “control transactions”) comprises configuration message 222 includes instructions, such as configuration data, management data, and/or instruction related data for the device. The configuration data, management data and/or instruction-related data may be a program, a container, or a link to data (i.e., “control instructions”))
“the control transactions comprises execution requirements, the execution requirements comprises device-specific requirements for the device and presupposed control instructions, the applicable execution requirements are assigned to the respective control transactions” at [0064]-[0069] and Figs. 2-3;

“a first checking module for checking the respective execution requirements for the control instructions of one of the control transactions” at [0064]-[0069] and Figs. 2-3;
(Ford teaches a receiving device can verify the integrity of the data by verifying the checksum or hash)

As per claim 31, Ford teaches a control system for controlling and/or monitoring devices comprising:
“a first determination module for determining execution requirements for an execution of control instructions by the devices, wherein device-specific requirements and/or presupposed control instructions are stored in the execution requirements” at [0064]-[0069] and Figs. 2-3;
“a distributed database system having a multiplicity of nodes, wherein the nodes and the devices are connected to one another via a first communication network” at [0042]-[0045] and Fig. 1;
“a first assigning module for assigning the respective execution requirements to the control instructions” at [0064]-[0069] and Figs. 2-3;
“a first memory module for storing the respective control instructions with the assigned execution requirements in control transactions, wherein the control transactions are stored by means of the distributed database system; the control transactions are transmitted to the devices by means of the distributed database system” at [0064]-[0069] and Figs. 2-3;
“a first checking module for checking the respective execution requirement for the execution of the control instructions of one of the control transactions by an applicable device, wherein at least one of the device-specific requirements for the applicable device are checked; and checking is performed to ascertain whether confirmation transactions for the presupposed control instructions are available in the distributed database system” at [0064]-[0069] and Figs. 2-3.

As per claim 32, Ford teaches the system of claim 31, wherein “the presupposed control instructions are already executed control instructions for which a confirmation of the execution thereof is stored in confirmation transactions of the data blocks of the distributed database system” at [0064]-[0069] and Figs. 2-3.

As per claim 33, Ford teaches the system of claim 31, wherein “the execution requirements prescribe a performance of the presupposed control instructions before further control instructions are performed” at [0064]-[0069] and Figs. 2-3.

As per claim 34, Ford teaches the system of claim 31, wherein “the execution requirements prescribed an order of a performance of the control instructions of a data block or of various data blocks” at [0064]-[0069] and Figs. 2-3.

As per claim 35, Ford teaches a method for the computer-aided control of devices, having the following method steps: 
“determining execution requirements for an execution of the control instructions by the devices, wherein applicable device-specific requirements and/or presupposed control instructions are stored in the execution requirements” at [0064]-[0069] and Figs. 2-3;
“assigning the respective execution requirements to the control instructions; storing the respective control instructions with the applicable execution requirements in control transactions, wherein the control transactions are stored by means of a distributed database system” at [0064]-[0069] and Figs. 2-3;
“conveying the control transactions to the devices by means of the distributed database system; checking the respective execution requirements for the execution of the control instructions of one of the control transactions by an applicable device, wherein - at least one of the device-specific requirements for the applicable device are checked; and - checking is performed to ascertain whether confirmation transactions for the presupposed control instructions are available in the distributed database system” at [0064]-[0069] and Figs. 2-3.

As per claim 36, Ford teaches a method for the computer-aided conveyance of control transactions, having the following method steps: 
“determining execution requirements for an execution of control instructions by devices, wherein - device-specific requirements and presupposed control instructions are stored in the execution requirements” at [0064]-[0069] and Figs. 2-3; 
“assigning the respective execution requirements to the control instructions; storing the respective control instructions with the applicable execution requirements in control transactions, wherein the control transactions are stored by means of a distributed database system” at [0064]-[0069] and Figs. 2-3;
“the control transactions are conveyed to the devices by means of the distributed database system” at [0064]-[0069] and Figs. 2-3;
“the distributed database system comprises a multiplicity of nodes, - the nodes are connected to one another via a first communication network” at [0042]-[0045] and Fig. 1.

As per claim 37, Ford teaches a method for the computer-aided reception of control transactions, having the following method steps: 
“receiving control transactions by means of a distributed database system, wherein  the control transactions comprise stored control instructions, the control transactions comprise execution requirements, the execution requirements comprise device-specific requirements for the device and presupposed control instructions, the applicable execution requirements are assigned to the respective control transactions” at [0064]-[0069] and Figs. 2-3.
As per claim 38, Ford teaches a first distributed database system for at least one of storing and providing transactions, having:
“a multiplicity of nodes connected to one another via a communication network” at [0042]-[0045] and Fig. 1;
“a third memory module for storing transactions in the distributed database system” at [0064]-[0069] and Figs. 2-3;
“a fourth memory module for storing a task data record of a specific task, wherein the task data record is assigned to the distributed database system” at [0064]-[0069] and Figs. 2-3;
“a second assigning module for assigning a validity data record for the distributed database system” at [0064]-[0069] and Figs. 2-3.

As per claim 39, Ford teaches the system of claim 38, wherein “the validity data record indicates at least one of a period, a time and an event up to which one of the functions or all functions can be carried out, wherein at least one of the event is the accomplishment of the specific task, the period is a life of a device or field device, the period is a performance time for at least one of an instruction sequence, a maintenance action and a control action of a device or field device, a device or field device is replaced at the time” at [0064]-[0069] and Figs. 2-3.

As per claim 40, Ford teaches the system of claim 38, wherein “the validity data record is stipulated by the task data record of the specific task” at [0064]-[0069] and Figs. 2-3.
 As per claim 41, Ford teaches the system of claim 38, wherein “the first distributed database system comprises a checking module that checks the validity for prescribed functions” at [0064]-[0069] and Figs. 2-3.

As per claim 42, Ford teaches the system of claim 38, wherein “the transactions comprises at least one of control instructions and instruction sequences and device-specific data about a device or a field device” at [0064]-[0069] and Figs. 2-3.

As per claim 43, Ford teaches a method for at least one of the computer-aided storage and provision of transactions, having the following method steps:
“storing data in transactions, wherein the transactions are stored in a first distributed database system” at [0064]-[0069] and Figs. 2-3;
“storing a task data record of a specific task, wherein the task data record is assigned to the distributed database system” at [0064]-[0069] and Figs. 2-3;
“assigning a validity data record for the distributed database system” at [0064]-[0069] and Figs. 2-3.

As per claim 44, Ford teaches a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method having program instructions for performing the method as claimed in claim 35 or the method: storing data in transactions, wherein the transactions are stored in a first distributed database system; storing a task data record of a specific 

As per claim 45, Ford teaches “a providing apparatus for the computer program product as claimed in claim 44, wherein at least one of the providing apparatus stores and provides the computer program product” at [0064]-[0069] and Figs. 2-3.





Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 4, 2022